INTERMEC, INC.
2002 DIRECTOR STOCK OPTION AND FEE PLAN


As Amended Effective November 13, 2007
 
1.      Purpose.  The Intermec, Inc. 2002 Director Stock Option and Fee Plan
(the "Plan”) is intended to provide an incentive to members of the board of
directors of Intermec, Inc., a Delaware corporation (the "Company”), who are
neither officers nor employees of the Company, to remain in the service of the
Company and increase their efforts for the success of the Company and to
encourage such directors to own shares of the Company's stock, thereby aligning
their interests more closely with the interests of the Company's shareholders.
The Plan is also intended to assist the Company in attracting experienced and
qualified candidates to become members of the Board.


2.      Definitions.
 
"1997 Plan" means the UNOVA, Inc. Director Stock Option and Fee Plan, adopted
September 24, 1997, and amended July 27, 1999.
 
"Adverse Tax Consequences under Section 409A" means the accelerated inclusion,
20 percent additional tax rate, and associated interest charge that will apply
to any deferred compensation included in taxable income of a Director under
Section 409A(a)(1)(B) of the Code.
 
"Annual Grant" means the annual grant of Options, if any, made to Directors
under Section 7(a) of the Plan.
 
"Average Quarterly Price" means the average of the Fair Market Value of Common
Stock on each trading date of a calendar quarter.
 
"Board" means the Board of Directors of the Company.
 
"Cash Account" means the bookkeeping account established by the Company for the
deferral of Fees by Directors which will be credited with interest pursuant to
Section 6(d) hereof.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Common Stock" means the common stock, par value $.01 per share, of the Company.
 
"Deferral Election" means an election pursuant to Section 6 hereof to defer
receipt of Fees into a Share Account or Cash Account.
 
"Deferred Amounts" mean the amounts credited to a Director's Share Account or
Cash Account pursuant to a Deferral Election or otherwise pursuant to
Section 6(h).
 
"Director" means a member of the Board who is neither an officer nor an employee
of the Company. A director of the Company shall not be deemed to be an employee
of the Company solely by reason of the existence of a consulting contract
between such director and the Company or any subsidiary thereof pursuant to
which the director agrees to provide consulting services as an independent
consultant to the Company or its subsidiaries on a regular or occasional basis
for a stated consideration. The term "Director" as used in this Plan shall
include any person who may hereafter become an advisory director of the Company,
as that term is used in the Company's By-Laws.
 
"Effective Date" means January 1, 2002, subject to approval by the Company's
shareholders as provided in Section 12 hereof.

 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Fair Market Value" means, as of any given date, the average of the highest and
lowest reported sales price of the Common Stock on the New York Stock Exchange
Composite Tape or, if not listed on such exchange, on any other national
securities exchange on which the Common Stock is listed or on NASDAQ. If there
is no regular public trading market for such Common Stock, the Fair Market Value
of the Common Stock shall be determined by the Board in good faith.
 
"Fees" means Retainer Fees and Meeting Fees.
 
"Meeting Fees" means fees scheduled to be paid to a Director for attendance at
Board or committee meetings.
 
"Options" means the options to purchase Common Stock granted to a Director under
Section 7(a) as an Annual Grant.
 
"Retainer Fees" means the annual retainer scheduled to be paid to a Director for
the calendar year and additional annual fees scheduled to be paid to a Director
for serving as Chairman of the Board or as Chair of a Board committee.
 
"Share Account" means the bookkeeping account established by the Company for the
deferrals of Fees by Directors, which will be credited with Share Units pursuant
to Section 6(a) hereof.
 
"Share Election" means the election by a Director to receive shares of Common
Stock in lieu of Fees as set forth in Section 5(b) hereof.
 
"Share Unit" means a share of Common Stock credited as a bookkeeping entry to a
Director's Share Account. Each Share Unit shall represent the right to receive
one share of Common Stock.
 
3.      Administration of the Plan.  Subject to the express provisions of the
Plan, the Board will have complete authority to interpret the Plan; to
prescribe, amend, and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of the respective option agreements (which
need not be identical); and to make all other determinations necessary or
advisable for the administration of the Plan. The Board shall have the right to
delegate its authority to administer the Plan to the Governance and Nominating
Committee or another Board committee consisting solely of independent
Directors.  The Board's or such committee’s determination on the matters
referred to in this Section 3 shall be conclusive.
 
4.      Stock Reserved for the Plan.  The number of shares of Common Stock
authorized for issuance under this Plan is 500,000 plus (i) the number of shares
reserved and available for issuance under the 1997 Plan on the Effective Date of
this Plan and (ii) any shares subject to grants made under the 1997 Plan, but
which subsequently expire or are canceled, forfeited, or terminated. The number
of shares of Common Stock issuable under this Plan shall be subject to
adjustment pursuant to Section 10 hereof. Shares of Common Stock delivered
hereunder may be either authorized but unissued shares or previously issued
shares reacquired and held by the Company as treasury shares.
 
5.           Terms and Conditions of Payment of Fees.


(a)  Fees.
 
(i)  Retainer Fees.  Unless a Director makes a Share Election in accordance with
Section 5(b) hereof, each Director shall receive Retainer Fees to be paid in the
form of cash, after the end of the quarter in which earned; provided, however,
that the payment of Retainer Fees to a Director with respect to his or her
service as Chairman of the Board shall be paid in the form of Common Stock and
shall be conditioned upon a mandatory Deferral Election under Section 6 with
respect to such shares.
 
(ii) Meeting Fees.  Unless a Director makes a Share Election in accordance with
Section 5(b) hereof, each Director shall receive Meeting Fees to be paid in the
form of cash, after the end of the quarter in which earned.
 
(iii)  Fee Amounts.  The amount of Retainer Fees shall be set from time-to-time
by the Board.  The amount of Meeting Fees shall be set from time-to-time by the
Board, in any manner reasonably intended to  reflect and compensate the
Directors’ duty to attend meetings of the Board and its committees. If at a time
other than at the beginning of the year (A) any person becomes a Director, (B) a
Director ceases to be a Director, (C) a Director joins or leaves a committee of
the Board, or (D) a Director is appointed or ceases to be Chairman of the Board
or Chair of a Board committee, an adjustment shall be made to the calculation of
the applicable Retainer Fee and Meeting Fee, as the case may be, based upon the
time remaining in such year.
 
(b)  Share Election. Each Director may make an annual election (the "Share
Election") to receive in the form of Common Stock (subject to a Deferral
Election) all of his or her Fees earned in each calendar year. The shares of
Common Stock (and cash in lieu of fractional shares) issuable pursuant to a
Share Election shall be issued quarterly in accordance with Section 5(c) hereof.
The Share Election must be in writing and delivered to the Secretary of the
Company on or prior to December 31 of the calendar year preceding the calendar
year in which the applicable Fees are to be earned; provided, however, that any
Director who commences service on the Board on or subsequent to January 1 of a
calendar year may make a Share Election during the thirty-day period immediately
following the commencement of his or her directorship. A Share Election, once
made, shall be irrevocable for the calendar year with respect to which it is
made and shall remain in effect for future calendar years unless revoked in
writing or modified by a subsequent Share Election with respect to future
calendar years on or prior to December 31 of the calendar year preceding the
calendar year in which such revocation shall take effect and in accordance with
the provisions hereof.


(c)  Issuance of Shares.  Shares of Common Stock issuable to a Director pursuant
to Sections 5(a) and 5(b) shall be issued to such Director on the first business
day following the end of each calendar quarter. The total number of shares of
Common Stock to be so issued shall be determined by dividing (x) the dollar
amount of any Fees for the preceding calendar quarter to which a Share Election
applies by (y) the Average Quarterly Price for the preceding quarter. In no
event shall the Company be required to issue fractional shares. In the event
that a fractional share of Common Stock would otherwise be required to be
issued, an amount in lieu thereof shall be paid in cash based upon the Fair
Market Value of such fractional share on the last business day of the preceding
calendar quarter.
 
6.      Terms and Conditions of Deferral Elections.
 
(a)  In General.  Each Director may irrevocably elect annually to defer
receiving all or a portion of (i) the shares of Common Stock that would
otherwise be issued upon a Share Election, or (ii) such Director's Fees in
respect of a calendar year that are not subject to a Share Election (a "Deferral
Election"). A Director who has made a Deferral Election with respect to shares
of Common Stock shall have the number of shares of Common Stock that are the
subject of the Deferral Election credited to a Share Account in the form of
Share Units. A Director who has made a Deferral Election with respect to Fees
that are not subject to a Share Election shall have the amount of deferred fees
credited to a Cash Account.
 
(b)  Timing of Deferral Election.  The Deferral Election shall be in writing and
delivered to the Secretary of the Company on or prior to December 31 of the
calendar year preceding the calendar year in which the applicable Fees are to be
earned; provided, however, that a Director who commences service on the Board on
or subsequent to January 1 of a calendar year may make a prospective Deferral
Election during the thirty-day period immediately following the commencement of
his or her directorship, and, accordingly, such Deferral Election shall apply
only with respect to compensation paid for services to be performed subsequent
to the Deferral Election. A Deferral Election, once made, shall be irrevocable
for the calendar year with respect to which it is made and shall remain in
effect for future calendar years unless revoked or modified by a subsequent
Deferral Election with respect to future calendar years on or prior to December
31 of the calendar year preceding the calendar year in which such revocation
shall take effect and in accordance with the provisions hereof.  No subsequent
Deferral Election may be made with respect to Fees earned during the current
calendar year or prior calendar years.

(c)  Share Accounts.  Each Share Account shall be deemed to be invested in
shares of Common Stock. Whenever regular cash dividends are paid by the Company
on outstanding Common Stock, there shall be credited to the Director's Share
Account additional Share Units equal to (i) the aggregate dividend that would be
payable on outstanding shares of Common Stock equal to the number of Share Units
in such Share Account on the record date for the dividend, divided by (ii) the
Fair Market Value of the Common Stock on the payment date of the dividend.
 
(d)  Cash Accounts.  Each Director's Cash Account shall be credited with
interest on the last day of each calendar quarter calculated on the basis of the
average daily balance in the Cash Account during the calendar quarter. The
interest rate for any calendar quarter shall be the prime rate of interest as
reported in the Wall Street Journal as the prevailing prime rate of interest on
the first business day of the calendar quarter.
 
(e)  Commencement of Payment.  Except as otherwise provided in Section 6(g)
hereof, a Director's Deferred Amounts shall become payable in the January
following the year in which the Director terminates service as a Director.
Payments from a Share Account shall be made by converting Share Units into
Common Stock on a one-for-one basis, with payment of fractional shares to be
made in cash based upon the Fair Market Value of such fractional share on the
last business day of the preceding calendar quarter.
 
(f)  Timing of Payments.  Subject to Section 6(g) hereof, each Director shall
elect in his or her Deferral Election to receive payment of his or her Deferred
Amounts either in a lump sum or in two to fifteen substantially equal annual
installments.
 
(g)  Distributions Upon Death, Disability or Unforeseeable Emergency.  In the
event of a Director's death, payment of the remaining portion of the Director's
Deferred Amounts will be made to the Director's beneficiary (or, if no
beneficiary has been designated, to the Director's estate or other legal
representative) in a lump sum. Payment shall be made to a Director in a lump sum
in the event of disability (as defined in Section 409A(a)(2)(C) of the Code and
the Treasury Regulations thereunder) or upon the occurrence of an unforeseeable
emergency (as defined in Section 409A(a)(2)(B)(ii) of the Code and the Treasury
Regulations, and subject to the limitations therein).  If a Director desires to
receive a payment as a result of a disability or the occurrence of an
unforeseeable emergency, the Director (or his or her personal representative, as
applicable) shall submit such request in writing to the Secretary of the
Corporation and shall specify date of the occurrence of such disability or
unforeseeable emergency and the amount of the payment requested.  Payment under
this Section 6(g) shall be made on or before the 90th day immediately following
the event that triggers such payment.
 
(h)  No Account Transfers.  A Director may not transfer or convert a Share
Account to a Cash Account, or vice versa.
 
(i)  Status of Accounts.  The Share and Cash Accounts shall not be funded, and
all Deferred Amounts shall be held in the general assets of the Company and be
subject to the general creditors of the Company.


7.      Annual Grants of Stock Options.
 
(a)  Annual Grants.  Commencing in 2005, Options to purchase 10,000 shares of
Common Stock shall be granted to each Director automatically on the first
business day of January in each year; provided that no such grants shall be made
under the Plan on or after January 1, 2008.  In addition, the Board shall have
the right to make an automatic annual grant of additional Options to purchase
Common Stock effective on the first business day of January in each year to a
Director for serving as Chairman of the Board or as Chair of a Board
committee.  Any person who becomes a Director, Chairman of the Board, or Chair
of a Board committee at any other time of the year shall receive a pro-rata
portion of the Annual Grant, based upon the time remaining in such year, such
grant to be effective on the date he or she becomes a Director, Chairman of the
Board, or Chair of a Board committee, as applicable. The Board shall have the
right to increase or decrease the number of shares of Common Stock subject to
the Annual Grant as the Board may determine is necessary or appropriate to
attract and retain persons to serve as members of the Board, Chairman of the
Board, or Chairs of Board committees, it being understood that all such grants
and changes in the number of Options granted shall comply with Section 16 of the
Exchange Act and the rules promulgated thereunder and the Code.
 
(b)  Option Price Per Share.  Options granted pursuant to this Section 7 shall
be exercisable at a price per share equal to the Fair Market Value of the Common
Stock on the date of the grant of the Option.
 
(c)  Period of Option.  
 
(i)  Options granted on the first business day of January pursuant to this
Section 7 shall vest and become exercisable in four equal installments (subject
to adjustment for fractional shares) on the first business day of each fiscal
quarter of the Company, beginning on the date of grant, and shall remain
exercisable until the tenth anniversary of the date of grant, at which time they
shall expire.
 
(ii) Options granted on a day other than the first business day of January
pursuant to this Section 7 shall vest and become exercisable in equal
installments (subject to adjustment for fractional shares) on the date of grant
and the first business day of each fiscal quarter of the Company remaining in
the year of grant, and shall remain exercisable until the tenth anniversary of
the date of grant, at which time they shall expire.
 
(d)  Exercise of Options.  Options may be exercised only by written notice to
the Company at its corporate office accompanied by payment of the full
consideration for the shares as to which they are exercised. The purchase price
is to be paid in full to the Company upon the exercise of the option (i) by
cash, including a personal check payable to the order of the Company, or (ii) by
delivering Common Stock already owned by the optionee for a period of at least
six months (valued at Fair Market Value as of the date of delivery), or
(iii) any combination of cash and Common Stock so valued.
 
(e)  Nonstatutory Options.  No option granted hereunder shall constitute an
"incentive stock option" as that term is defined in the Code.
 
8.      Modification, Extension, and Renewal of Options.  The Board shall have
the power to modify, extend, or renew outstanding options and authorize the
grant of new options in substitution therefor, provided that such power may not
be exercised in a manner which would (i) alter or impair any rights or
obligations of any option previously granted without the written consent of the
optionee, (ii) adversely affect the qualification of the Plan or any other
stock-related plan of the Company under Rule 16b-3 under the Exchange Act,
(iii) lower the exercise price of existing options, (iv) substitute new options
for previously granted options having a higher exercise price, or (v) cause an
option to become subject to Section 409A of the Code.


9.      Limitation of Rights.
 
(a)  No Right to Continue as a Director.  Neither the Plan, nor the granting of
an option or the making of a Share Election or Deferral Election, or any other
action taken pursuant to the Plan, shall constitute or be evidence of any
agreement or understanding, express or implied, that the Company will retain a
Director for any period of time, or at any particular rate of compensation.
 
(b)  No Shareholder's Rights.  An optionee or a Director who has made a Share
Election or Deferral Election (or his or her representative) shall have no
rights as a shareholder with respect to the shares covered by his or her Options
or Share Election or to any Share Units with respect to a Deferral Election
until the date of the actual issuance to him or her (or such representative) of
shares of Common Stock (either through the Company's Direct Registration System
or by certification) and, subject to Sections 6(c) and 10 hereof, no adjustment
will be made for dividends or other rights for which the record date is prior to
the date such shares are issued.
 
10.           Effect of Certain Changes in Capitalization.  In the event of any
change in corporate capitalization (such as a stock split), any corporate
transaction (such as any merger, consolidation or separation (including a
spinoff)), any other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Board shall equitably adjust the Share Account to reflect
any such transaction and shall make such substitution or adjustments in the
aggregate number and kind of shares reserved for issuance under the Plan, in the
number, kind and option price of shares subject to outstanding Options, in the
number and kind of shares subject to Annual Grants pursuant to Section 7 and/or
such other equitable substitution or adjustments in the terms of Options as it
may determine to be appropriate in its sole discretion; provided, however, that
the number of shares subject to any Option shall always be a whole number.


11.           Change in Control.
 
(a)  Definition.  For purposes of the Plan, a "Change in Control" shall mean a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company as provided in Section
409A(2)(A)(v) of the Code and the regulations thereunder and interpretations
thereof, as the same may be applicable from time to time.
 
(b) Consequences of Change in Control.   Notwithstanding anything in the Plan to
the contrary, upon the occurrence of a Change in Control:
 
(i)  all Share Units credited to a Share Account shall be converted into Common
Stock and together with all Deferred Amounts credited to a Cash Account shall be
transferred as soon as practicable to each Director;
 
(ii)  Fees earned in respect of the calendar quarter in which the Change in
Control occurs shall be paid in cash as soon as practicable; and
 
(iii)  all Options shall immediately vest and become exercisable in full.
 
(c)  Definition Modified to Extent Required by Section 409A of the
Code.  Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A of the Code, in the case of any payment hereunder that in the
determination of the Company would be considered “nonqualified deferred
compensation” subject to Section 409A and as to which, in the determination of
the Company, the requirements of Section 409A(a)(2)(A)(v) of the Code would
apply, an event or occurrence described above shall be considered a “Change of
Control” only if it also constitutes a change of ownership or effective control
of the Company, or a change in ownership of the Company’s assets, described in
Section 409A(a)(2)(A)(v) of the Code.
 
12.           Term of Plan.  This Plan shall be effective as of the Effective
Date, subject to approval of the Plan by the shareholders of the Company at the
first annual meeting of shareholders after the Effective Date. The Plan shall
terminate on December 31, 2011, unless earlier terminated by the Board.
Notwithstanding the Plan's termination, amounts shall be delivered pursuant to
any Deferral Election made prior to the Plan's termination in accordance with
such election. Options may be granted under the Plan at any time prior to the
termination of the Plan. Deferral Elections and Share Elections may not be made
for any Fees which would be paid following the date of the termination of the
Plan. If the shareholders of the Company do not approve this Plan, then this
Plan shall be void, all Share Elections and Deferral Elections made with respect
to this Plan shall be deemed to be Share Elections and Deferral Elections under
the 1997 Plan, and all shares of Common Stock issued, Share Units credited to a
Director's Share Account, and Fees credited to a Director's Cash Account under
this Plan shall be deemed to have been issued and credited under the 1997 Plan.
 
13.           Amendment; Termination.  The Board may at any time and from time
to time alter, amend, suspend, or terminate the Plan in whole or in part;
provided, however, that no amendment which is required by any regulation, law or
stock exchange rule to be approved by shareholders shall be effective unless it
is approved by the shareholders of the Company entitled to vote thereon.
Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights of any Director, under any option or under any election theretofore in
effect under the Plan, or with respect to Deferred Amounts, without such
Director's consent.
 
14.           Nontransferability.  No Option, or right or interest of any
Director in Deferred Amounts, shall be transferable by a Director other than
(i) by will or by the laws of descent and distribution, (ii) pursuant to a
qualified domestic relations order (as defined in the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended), or (iii) in the
case of an Option, as otherwise expressly permitted under the applicable option
agreement including, if so permitted, pursuant to a gift to such optionee's
family, whether directly or indirectly or by means of a trust or partnership or
otherwise. All Options or rights with respect to Deferred Amounts shall be
exercisable, during the Director's lifetime, only by the Director or by the
guardian or legal representative of the Director or an alternate payee pursuant
to a qualified domestic relations order or, in the case of an Option, by any
person to whom such Option is transferred pursuant to the preceding sentence.
Under the Plan, it is understood that the term "optionee" includes the guardian
and legal representative of the Director named in the option agreement and any
person to whom an Option is transferred by will or the laws of descent and
distribution, pursuant to a qualified domestic relations order or as otherwise
described above.
 
15.           Beneficiaries.  The Board shall establish such procedures as it
deems appropriate for a Director to designate a beneficiary to whom any amounts
payable in the event of a Director's death are to be paid or by whom any Options
held by a Director may be exercised following his or her death. Directors shall
make a beneficiary election with respect to Deferred Amounts at the same time
that a Deferral Election is made.
 
16.           Compliance with Law, Etc.   Notwithstanding any other provision of
the Plan or agreements made pursuant hereto, the Company shall not be required
to issue or deliver any certificate or certificates for shares of Common Stock
under the Plan prior to fulfillment of all of the following conditions:
 
(a)  the listing, or approval for listing upon notice of issuance, of such
shares on the New York Stock Exchange or such other securities exchange or
NASDAQ as may at the time be the principal market for Common Stock;
 
(b)  any registration or other qualification of such shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Board shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
 
(c)  the obtaining of any other consent, approval, or permit from any state or
federal governmental agency, which the Board shall, in its absolute discretion
after receiving the advice of counsel, determine to be necessary or advisable.
 
17.           Notice.  Any written notice to the Company required by any of the
provisions of the Plan shall be addressed to the Secretary of the Company and
shall become effective when it is received.

18.           Governing Law.  The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of Delaware,
without reference to principles of conflict of laws, and shall be construed
accordingly.
 
19.           Headings.  The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Plan.
 
20.           Termination of the 1997 Plan.  If the shareholders of the Company
approve this Plan as provided in Section 12 hereof, the 1997 Plan shall
terminate in accordance with Section 12 thereof as of the date of such approval.
In that case, Share Accounts and Cash Accounts maintained under the 1997 Plan
shall be converted to and maintained as Share Accounts and Cash Accounts under
this Plan. If the shareholders of the Company do not approve this Plan, then the
1997 Plan shall continue in full force and effect until terminated in accordance
with the provisions thereof, all grants of options made pursuant to Sections
5(d) and 5(e) shall be null and void, and all Share Elections and Deferral
Elections made under this Plan shall be deemed to have been made under the 1997
Plan.
 
21.           Savings Clause.  This Plan is intended to comply in all respects
with Section 409A of the Code and will be administered and interpreted
consistent with that intent.





